Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejection 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mavromatidis et al. (“Urate Homeostasis in polycystic kidney disease: comparison with chronic glomerulonephritic kidney,” Renal Failure, 2002, Vol. 24, No. 4, pp 447-459.) in view of Han et al. (“Hyperuricemia and deterioration of renal function in autosomal dominant polycystic kidney disease.” BMC Nephrology, 2014, 15:63, pp 1-8), Rothenberg et al. (US 2016/022632 A1) and Luciano et al. (“Exra-renal manifestations of autosomal dominant polycystic kidney disease (ADPKD) considerations for routine screening and management,” Nephrol Dial Transplant, 2014, Vol. 29, pp 247-254) and in further view of Fujiki et al. (US 2016/0250222 A1).
Mavromatidis et al. teach that Patients of autosomal dominant polycystic kidney disease (ADPKD) in advanced stage (the group C patients in the experiment) would have hyperuricemia, and probenecid has been used in those patients as active agent for reducing the level or urate. See, particularly, the abstract, pages 449 and 451.  Probenecid has been given to the patients 2g daily for at least 7 days for clearance of the urate. See, particularly, page 449. 
Mavromatidis et al. do not teach expressly the employment of probenecid for treating autosomal dominant polycystic kidney disease in a dosage regimen that would lead to the reduction of severity of the disease as herein recited, and the further employment of Tolvaptan.
However, Han et al. teach that more recent studies suggested that uric acid play a rule in development of chronic kidney disease and hyperuricemia has been reported to be associated with the development of end-stage renal disease (ESRD). ADPKD has been associated with hyperuricemia and gout. See, the background section. Han et al. reveals that in a population of ADPKD patients, majority of them are normouricemic, but there is a subpopulation of the patients are hyperuricemic (about 24%), and some of them underwent hypouricemic treatment. The prevalence of hyperuricemia increased according to chronic kidney disease stage. See, particularly, the background section at page 1, and the Results section at page 2, bridging to page 3. Patients with hyperuricemia have higher risk of developing into ESRD. See, page  3 the last paragraph. The hypouricemic treatment of patients with hyperuricemic condition attenuates renal function decline in early chronic kidney stages (1-3a). See, page 5, left col., the last paragraph bridging to the right col. Rothenberg et al. disclose that probenecid has been old and well-known in the art as uricosuric drug and has been used in the art for treatment of hyperuricemia or  related disorders (such as gout, urate nephropathy, chronic kidney disease, or hypertension), particularly, in combination with other agents. See, particularly, paragraphs [0007] to [0014]. Luciano et al. reveals that the prevalence of hepatic cysts in ADPKD (autosomal dominant PKD) patients is about 80%. See, page 247, the right column.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat patients having hyperuricemia or related disorders, such as chronic kidney disease, and have been diagnosed as 
A person of ordinary skill in the art would have been motivated to treat patients having hyperuricemia or related disorders, such as chronic kidney disease, and have been diagnosed as ADPKD or are suspected of being at risk of developing the polycystic kidney disease, and with a reasonable expectation that the development of the polycystic kidney disease would be slowed and the severity of polycystic disease be reduced because probenecid has been old and well-known hypouricemic agent for treating hyperuricemia and related disorders and treatment of hyperuricemia in ADPKD patients has been known for attenuates renal function decline in early chronic kidney stages of ADPKD patients. As to “a mammal suspected of being at risk of developing polycystic disease” recited in claim 15, note, the “developing polycystic disease” is construed as developing any diseased conditions associated with polycystic disease, such as the  development of chronic kidney diseases and/or ESRD. Thus, every ADPKD patient with hyperuricemic condition would meet the limitation of “suspected of being at risk of developing polycystic disease”. With respect to claims 5 and 19, note, it would have been obvious to treat those ADPKD patients who also have polycystic liver disease as most of ADPKD patients have such conditions and there is no particular difference in treating hyperuricemic conditions among ADPKD patients with or without polycystic liver disease. Furthermore, as to the limitation of “wherein the severity of said polycystic disease is reduced” (claim 1), by at least 20%, 50% or 90% (claims 11-14), note, The instant claims are directed to effecting a biochemical/biological  function with an old and well known compound. The argument that such claims are not  directed 
As to the further employment of Tolvaptan,  Fujiki et al. teach that tolvaptan, as vasopressin V2 receptor antagonist, have been known for treating polycystic kidney disease, including ADPKD. See, particularly, paragraphs [0002] to [0004]. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a pharmaceutical composition comprising probenecid and tolvaptan and to use the same for treating polycystic kidney disease, such as ADPKD. 
A person of ordinary skill in the art would have been motivated to make a pharmaceutical composition comprising probenecid and tolvaptan and to use the same for treating polycystic kidney disease, such as ADPKD because both compounds are known for treating polycystic kidney disease and it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to In re Kerkhoven, 205 USPQ 1069. Further, making a pharmaceutical composition with two active agents suitable for treating a disease would have been within the purview of ordinary skill in the art. As to the claim 28, requiring that TRPV2 agonist (e.g., probenecid) and vasopressin receptor antagonist (tolvaptan) are the sole active ingredients, note, the cited references as a whole do not particularly require the presence of other active ingredient. 
Response to the Arguments
Applicants’ amendments and remarks submitted January 10, 2022 have been fully considered, but found unpersuasive as to the rejection set forth above. Rejections set forth in prior office action, but are not reiterated herein, are withdrawn in view of the amendments and remarks.
As to the rejections set forth above, applicants contend that Mavromatidis reference does not disclose using probenecid to treat polycystic kidney disease, but merely performing the probenecid (PB) test and pyrazinamide (PZA) test “to examine tubular urate transport” in normal peoples and patients of autosomal dominant polycystic kidney disease (ADPKD). The arguments are not probative. First, the claims are drawn to a method of “treating a mammal having polycystic disease,” Mavromatidis reference teach a method of “treating a mammal having polycystic disease,” Further, treatment of any symptom associated with a disease, such as hyperuricemic condition associated with ADPKD, would constitute a treatment of the disease. Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627